Case 1:18-cv-05775-ERK-TAM Document 30-1 Filed 04/22/19 Page 1 of 3 PageID #: 206




                          EXHIBIT A
 Case 1:18-cv-05775-ERK-TAM Document 30-1 Filed 04/22/19 Page 2 of 3 PageID #: 207


                  Voynow, Bayard, Whyte and Company, LLP
                                 1210 Northbrook Drive, Suite 140
                                       Trevose, PA 19053
                                   admin@voynowbayard.com
                                          215-355-8000




07/31/2017                                               Client: 5260

STAR AUTO SALES OF QUEENS, LLC                           Invoice:       3195
D/B/A STAR SUBARU
206-26 NORTHERN BLVD
BAYSIDE, NY 11361


PROFESSIONAL SERVICES:
                                                                               2,390.00
   PREPARATION AND FILING OF INTERNAL
   REVENUE SERVICE FORMS 8886, FOR TAX
   YEARS 2013-2016 REQUIRED BY INTERNAL
   REVENUE NOTICE 2016-G6 FOR THE
   COMPANIES PARTICIPATION IN
   REINSURANCE ACTIVITIES WITH, AND
   PREMIUM REMITTANCES INTO, STAR
   REINSURANCE COMPANY LTD FOR
   EXTENDED WARRANTY AND OTHER
   AFTERSALE PRODUCTS ALLOWED UNDER
   IRS TECHNICAL ADVICE MEMORANDUM
   200453011 AS WELL AS THE GATHERING
   OF INFORMATION REQUIRED TO
   COMPLETE THE REQUIRED FORMS.




                                                             Invoice Total     $2,390.00
 Case 1:18-cv-05775-ERK-TAM Document 30-1 Filed 04/22/19 Page 3 of 3 PageID #: 208


                  Voynow, Bayard, Whyte and Company, LLP
                                 1210 Northbrook Drive, Suite 140
                                       Trevose, PA 19063
                                   admin@voynowbayard.com
                                          215-355-8000




07/31/2017                                                client; 5260

STAR AUTO SALES OF QUEENS, LLC                           Invoice:        3203
DIB/A STAR SUBARU
206~26 NORTHERN BLVD
BAYSIDE, NY 11351


PROFESSIONAL SERVICES1
                                                                                2,220.00
    FINAL BILLING FOR WORK COMPLETED ON
    DECEMBER 2.1, 2016 CLOSING OF THE
    BOOKS, PREPARATION OF TAX
    WORKPAPERS AND PREPARATION OF
    FEDERAL, STATE AND CITY PARTNERSHIP
    TAX RETURNS




                                                             invoice Total      $2,226.00
